Citation Nr: 9904915	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension and arteriosclerotic heart disease secondary to 
service-connected post-traumatic stress disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1951.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  In September 1994, the RO denied the veteran's 
claim of entitlement to an increased rating for post-
traumatic stress disorder, which at that time was evaluated 
as 30 percent disabling.  In February 1996, the RO denied the 
veteran's claim seeking entitlement to service connection for 
hypertension and arteriosclerotic heart disease (ASHD) 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  The veteran has perfected his administrative appeals 
with respect to these claims.  In September 1998, the RO 
increased the veteran's rating for his PTSD to 70 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1992, the RO 
denied a claim by the veteran for entitlement to service 
connection for hypertension and ASHD secondary to service-
connected PTSD.

2.  The evidence received since the RO's April 1992 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

3.  Hypertension and arteriosclerotic heart disease are not 
shown to be etiologically related to the veteran's service-
connected PTSD.

4.  The veteran's PTSD is productive of no more than severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and in the ability to 
obtain or retain employment.


CONCLUSIONS OF LAW

1.  The RO's April 1992 decision, denying a claim of 
entitlement to service connection for service connection for 
hypertension and ASHD secondary to service-connected PTSD, 
became final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's April 1992 decision denying the veteran's claim for 
service connection for hypertension and ASHD secondary to 
service-connected PTSD, and that claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  Hypertension and ASHD were not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.310 (1998).

4.  The schedular criteria for entitlement to a rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, and 
Diagnostic Codes 9411 (as in effect prior to November 7, 
1996), 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in an April 1992 
decision, the RO denied a claim of entitlement to service 
connection for hypertension and ASHD secondary to service-
connected PTSD.  A review of that determination reveals that 
the Board found that the submitted evidence did not show that 
the veteran's hypertension or ASHD were related to his PTSD.  
There was no appeal, and the RO's April 1992 decision became 
final.  38 U.S.C.A. § 7105(b).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

The veteran subsequently filed to reopen his claim for 
hypertension and ASHD secondary to PTSD, and submitted 
additional evidence.  In February 1996, the RO reopened the 
veteran's claim and denied it on the merits.  However, 
despite the RO's denial of this claim on the merits, the 
Board must consider whether new and material evidence has 
been submitted before it can consider the merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, VA must 
determine whether the evidence is new and material.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Manio analysis requires VA to reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  In such a determination, VA must evaluate the merits 
of the claim in light of all the evidence, both new and old.  

The U.S. Court of Veterans Appeals (Court) has held that in 
order to reopen a claim, there must be new and material 
evidence presented or secured since the last determination 
denying the benefit sought.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the RO's April 
1992 decision.

Evidence of record at the time of the RO's April 1992 
decision included available service medical records, records 
from Rapid City Medical Center, the Rapid City Regional 
Hospital, the Porter Memorial Hospital, VA examination, 
hospital and outpatient treatment records, and written 
statements from the veteran.  

The RO denied the claim in April 1992, noting that the 
preponderance of the evidence did not show that the veteran's 
hypertension or ASHD were related to his PTSD.

Evidence received since the RO's April 1992 decision includes 
VA outpatient records, dated between 1994 and 1998, and VA 
examination reports, dated between 1993 and 1998.  Other 
evidence includes several opinions from private and VA 
physicians, written statements from the veteran, the 
transcript of his personal hearing, held in July 1997, and a 
lay statement from a friend of the veteran. 

In the February 1996 rating decision (from which the present 
appeal arises), the RO determined that new and material 
evidence had been received to reopen the veteran's claim for 
hypertension and ASHD secondary to service-connected PTSD.  
After reviewing the record from a longitudinal perspective, 
the Board agrees and finds that new and material evidence has 
been received to reopen the veteran's claim of service 
connection for hypertension and ASHD secondary to service-
connected PTSD. 

The submitted evidence includes several opinions which were 
not of record at the time of the RO's April 1992 decision.  
Of particular note, the examiner's statement in a February 
1992 VA cardiovascular examination report, a November 1995 
letter from Dr. Lawrence R. Moss, a statement from Dr. Nancy 
Phipps, dated in August 1996, a letter from Dr. R. I. Porter 
Col, dated in October 1996, and a letter from Dr. Hasan 
Akhtar, dated in September 1996, all assert that stress may 
cause hypertension and ASHD, and/or that the veteran's 
hypertension and ASHD are related to his PTSD.  These 
opinions are not cumulative, and are "new" within the 
meaning of Manio, supra.  The Board further finds that these 
opinions are probative of the issue at hand, and are 
material.  The Board therefore finds that the submitted 
evidence is new and material and sufficient to reopen the 
veteran's claim for hypertension and ASHD secondary to 
service-connected PTSD.  The veteran's claim for hypertension 
and ASHD secondary to service-connected PTSD is therefore 
reopened. 


II.  Analysis

A review of the veteran's service records shows that he 
served during the Korean War.  He was granted service 
connection for an anxiety reaction in February 1955.  His 
diagnosis was later changed to PTSD.  VA outpatient records 
dated in 1995 and 1998 show that the veteran received ongoing 
treatment for his PTSD.  

With regard to the veteran's treatment history for his 
hypertension and ASHD, records from the Rapid City Regional 
Hospital (RCRH), dated in December 1984, show that the 
veteran was hospitalized with a diagnosis of myocardial 
infarction.  The report noted a history of heavy smoking and 
drinking.  Records from the Porter Memorial Hospital, dated 
in January 1985, show that the veteran underwent elective 
heart catheterization with coronary angiograms.  Risk factors 
noted included smoking of a pack and a half of cigarettes a 
day for 35 years.  He denied hypertension.  His diagnoses 
included coronary artery disease, status post inferior wall 
myocardial infarction in December 1984, history of a Korean 
War-related anxiety reaction, and COPD due to smoking.  RCRH 
records, dated in November 1985, indicate that the veteran 
was hypertensive. 

VA outpatient records, dated in January and August of 1985, 
show that the veteran was counseled on the importance of 
stopping his smoking. 

RCRH records show that the veteran was hospitalized in 
October 1991 with diagnoses that included acute myocardial 
infarction.  The veteran's risk factors were noted to include 
hyperlipidemia and smoking.

In February 1992, the veteran was afforded a VA 
cardiovascular examination.  The diagnosis indicated that the 
veteran had suffered an acute myocardial infarction. 

Records from the Mayo Clinic, dated in 1997, show treatment 
for coronary artery disease and for right-sided colon cancer, 
status post resection and adjuvant chemotherapy.  The records 
are remarkable for notations that the veteran's risk factors 
included smoking one pack of cigarettes per day.  The reports 
also note "significant hyperlipidemia."

At his personal hearing in July 1997, the veteran essentially 
asserted that his hypertension and heart disease were caused 
by, or aggravated by, his PTSD.  He asserted that he has had 
anxiety attacks since the early 1950s that were manifested by 
an elevated heartbeat and a shortness of breath.  The Board 
also notes that the veteran has repeatedly stated that his 
PTSD symptoms markedly increased in severity after he visited 
Korea in 1989.

In November 1997, the Board remanded these claims.  The Board 
noted that the record contained conflicting medical opinions 
on the etiology of the veteran's ASHD and hypertension.  The 
Board requested that the veteran be afforded a cardiovascular 
examination, and that a medical opinion be obtained which 
addressed the question of whether it is as least as likely as 
not that the veteran's PTSD caused or aggravated his 
hypertension or his ASHD, and, to the extent it was 
appropriate, whether there was an etiological relationship 
between the veteran's hypertension and his ASHD.  Pursuant to 
the Board's November 1997 remand, the veteran was afforded a 
VA examination for his heart. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (1998);  Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  The Board also notes 
that the United States Court of Veterans Appeals (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board has determined that the preponderance of the 
evidence is against the claim for hypertension and ASHD 
secondary to service-connected PTSD.  The Board first notes 
that the first record of treatment for either hypertension or 
ASHD is dated in 1984.  At that time, the veteran was 55 
years old, with a 35-year history of smoking at one to one 
and one half packs per day.  The medical records indicate 
that the veteran continued to smoke from 1984 to 1998.  In 
addition, in 1991 the veteran underwent treatment that 
included chemotherapy for carcinoma of the colon, and shortly 
after that he suffered a myocardial infarction.  He was noted 
to have hyperlipidemia.

With the foregoing medical history in mind, the Board 
considers the March 1998 VA examination report as highly 
probative evidence of the lack of an etiological relationship 
between the veteran's hypertension and ASHD and his PTSD.  In 
this report, the veteran was noted to state that his blood 
pressure had been controlled since it was diagnosed, and that 
he was currently smoking one and one-half packs of cigarettes 
per day, with a 50-year history of smoking.  The examiner, 
Dr. Barbara R. Fetters, M.D., indicated that she had reviewed 
the claims files and that the veteran's hypertension had been 
treated for about the past eight years.  The diagnoses were 
hypertension, arteriosclerotic cardiovascular disease (ASCVD) 
and PTSD.  She concluded that it was less likely than not 
that the veteran's stress from his PTSD caused or aggravated 
his hypertension.  Dr. Fetters explained that the veteran has 
had PTSD for many years and that it reportedly escalated in 
1989.  However, the veteran did not receive treatment for his 
hypertension until at least two years later after this 
escalation, and the severity of the veteran's hypertension 
has not otherwise been shown to increase with his PTSD 
symptomatology.  Dr. Fetters also stated that the veteran had 
"essential" hypertension for which stress is not a major 
causative factor.

Dr. Fetter's conclusion is consistent with the conclusion 
provided by G. H. Chesnut, D.O., in a VA examination report, 
dated in February 1992, and a statement from Dr. Jorge E. 
Sanmartin, a board certified consultant in cardiovascular 
disease, dated in July 1995.  Dr. Chesnut stated that 
although any type of mental or physical stress can produce 
symptoms of coronary artery disease, an underlying 
arteriosclerotic heart disease must be present.  Dr. Chesnut 
further stated that he was unable to conclude that the 
veteran's myocardial infarction was the result of anxiety or 
stress created by his military combat service.  As for Dr. 
Sanmartin's statement, he indicated that the veteran's 
chronic cigarette abuse was his major identifiable coronary 
risk factor, and stated that he was unable to find any 
linkage between PTSD and coronary artery disease after a 
computer search of relevant literature.  

In reaching this decision, the Board has considered the 
opinion of Dr. Nancy Phipps, and Dr. Paul Jentes (in a 
February 1992 VA heart examination report), who assert that 
stress can cause hypertension and/or heart disease, as well 
as the opinions of Dr. Akhtar and Dr. Col, which assert that 
the veteran's PTSD is related to his hypertension and ASHD.  
However, the Board first points out that Dr. Phipps' opinion 
states that the cause of the veteran's first myocardial 
infarction was unclear, and that both Dr. Phipps and Dr. 
Jentes provide only general statements to the effect that 
stress can affect blood pressure and the cardiovascular 
system, without citations to clinical findings or a rationale 
which specifically discusses the history of the veteran's 
case.  In addition, the probative value of Dr. Col's opinion 
is lessened by  the fact that he appears to have based his 
opinion, at least in part, on the assertion that the veteran 
was found to have labile hypertension shortly after he 
returned home from service.  However, this assertion is not 
supported by the evidence.  Finally, the opinions of Dr. 
Akhtar and Dr. Col both fail to explain why they have ruled 
out other risk factors that are clearly shown in the records.  
Specifically, neither of the opinions provides a rationale 
for their ruling out the veteran's age, long history of 
smoking, hyperlipidemia, or the effect of the veteran's 1991 
chemotherapy for colon cancer as the cause of his current 
hypertension and/or ASHD symptomatology.  Furthermore, 
neither of the opinions offers an explanation for the fact 
that the first record of treatment for either hypertension or 
ASHD is dated in 1984, about 34 years after separation from 
service, nor does either opinion discuss the lack of 
correlation between the veteran's hypertension symptoms and 
his PTSD symptomatology, as noted by Dr. Fetters.  Given the 
deficiencies in these opinions, the Board finds that their 
probative value is outweighed by the evidence against the 
claim, including the opinions of Dr. Fetters, Dr. Sanmartin 
and Dr. Chesnut, who have concluded that there is no 
etiological relationship between the veteran's PTSD and his 
hypertension and/or ASHD.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
hypertension and ASHD secondary to service-connected PTSD, to 
include on the basis of aggravation.  See 38 C.F.R. § 3.310.

In reaching this decision, the Board has considered the 
veteran's assertions that he has hypertension and ASHD as a 
result of his service-connected PTSD, to include on the basis 
of aggravation.  However, the veteran, as a lay person 
untrained in the fields of medicine, is not competent to 
offer an opinion as to the etiology or aggravation of the 
claimed disorders.  Espiritu v. Derwinski , 2 Vet. App. 492 
(1992).  Hence, these arguments do not provide a factual 
predicate upon which service connection may be granted.  

In addition, the Board has noted that the claims files 
contain an article written by Dr. Lawrence R. Moss, as well 
as other medical articles, and that the veteran and his 
representative have made many citations to medical articles 
and other published medical sources in support of the 
proposition that PTSD may cause hypertension and/or heart 
disease.  However, the probative value of this material is 
weakened by the fact that none of it discusses the other risk 
factors in the veteran's medical history.  Accordingly, the 
Board finds that this evidence is outweighed by contrary 
evidence of record which indicates that there is no 
etiological relationship between the veteran's PTSD and his 
hypertension and/or ASHD. 


II.  PTSD

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Since the Board is satisfied that 
all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

By rating decision in February 1955, the veteran was granted 
service connection for an anxiety reaction.  In April 1992, 
the RO recharacterized his disability as PTSD.   The veteran 
subsequently filed a claim for an increased rating, which was 
denied in September 1994.  The veteran appealed.  In a 
September 1998 rating decision, the RO increased the 
veteran's PTSD evaluation to 70 percent. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In its rating decision of September 1998, the RO 
assigned the veteran's psychiatric disorder a 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's service medical records show that he received 
treatment for an anxiety reaction for about three weeks, in 
May 1950, while in South Dakota.  In August 1950, while 
flying as a radio operator with an air lift based in Japan, 
he was again diagnosed with an anxiety reaction.  He was 
returned to the United States and he received treatment for 
this disorder until at least December 1950.  The final 
diagnosis in December 1950 was anxiety reaction, chronic, 
mild.

The veteran was first diagnosed with PTSD in a VA psychiatric 
examination report dated in February 1992.  

The relevant evidence includes a VA psychiatric evaluation 
report, dated in December 1993, which shows Axis I diagnoses 
of PTSD and alcohol abuse in remission.  The Axis V diagnosis 
was a Global Assessment of Functioning (GAF) score of 60, 
with a high of 80 for the past year.

Records from the Social Security Administration (SSA), dated 
in December 1995, show that the veteran was disabled as of 
October 1991 due to severe coronary artery disease, status 
post two myocardial infarctions and status post right 
hemicolectomy with ileal transverse colostomy for 
adenocarcinoma.  

VA outpatient reports, dated between 1994 and 1998, show 
ongoing treatment for PTSD.  Of particular note, VA 
outpatient records dated in 1995 show that the veteran 
reported several incidents in which he had angry arguments 
with other drivers as well as an incident in which he argued 
with his "card buddies."  Records dated in 1996 show that 
he complained of chasing after people in his car who had 
angered him, and arguing with them.  Records dated in 1997 
generally show that he complained of depression, and that in 
July 1997, he had "passive suicidal thoughts," and quit his 
job in journalism due to "memory, concentration and 
amotivational problems."  Reports dated subsequent to this 
show that he had taken on a lot of duties in helping to form 
a Korean War veteran's association, and that he reported that 
although he had some depression without suicidal ideation, he 
had more energy, and better concentration and mood.  

A VA PTSD examination report, dated in May 1998, shows that 
the veteran reported that he had been married for 37 years.  
He also stated that he had four years of college (without a 
degree) and that he last worked as a reporter in 1991.  He 
was said to be retired secondary to a heart attack, colon 
cancer, gallbladder surgery and other medical problems.  He 
complained of anger, poor sleep, hypervigilance, an 
exaggerated startle response, difficulties with 
concentration, weekly nightmares and flashbacks.  He said 
that he had no friends and that he felt detached and 
estranged from others.  His medications included Paxil, 
Ritalin and Ativan.  On examination, speech was slow and 
circumstantial at times.  Thought processes were logical.  He 
was oriented to time, person and place.  Affect was 
irritable.  Recent memory was somewhat decreased with intact 
remote memory.  Attention, concentration, judgment and 
insight were characterized as "acceptable," with judgment 
and insight noted to be somewhat decreased when the veteran 
was in public.  Ongoing mood lability was noted, which was 
only partially relieved by medications.  The examiner stated 
that the veteran did not have delusions or hallucinations.  
He complained of suicidal thoughts, without plan or intent.  
The examiner stated that the veteran demonstrated a 
considerable impairment in his ability to focus on timely 
demands and stress of the workplace secondary to PTSD issues.  
The Axis I diagnoses were PTSD and alcohol abuse, in 
remission per patient history.  The Axis V diagnosis was a 
GAF score of 45-50, with a high for the past year of 45-50.

A review of the veteran's written statements, particularly a 
letter from the veteran dated in July 1997, and a response to 
the RO's April 1997 supplemental statement of the case, show 
that the veteran argues that his PTSD is more severe than his 
current evaluation reflects.  Specifically, he argues that he 
has lost jobs due to "PTSD-related" drinking.  He reported 
that his only job since 1991 has been to cover occasional 
rodeos for a local newspaper, and that he often stayed in bed 
for about 20 hours a day.  At his personal hearing in July 
1997, the veteran essentially asserted that his hypertension 
and heart disease were caused by, or aggravated by, his PTSD.  
He stated that he has crying spells, suicidal thoughts and 
that he socially isolates himself.  He stated that he has 
short-term memory problems, and that he remains in his room 
about 18 hours a day.  He asserted that he has had anxiety 
attacks since the early 1950s that were manifested by an 
elevated heartbeat and a shortness of breath.

In a lay statement, dated in August 1996, [redacted] 
stated that he had known the veteran for over eight years, 
and that he had been involved in a small rural water system 
with him. 

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the 
criteria in effect prior to November 7, 1996, a 70 percent 
rating is when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating for PTSD is warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.  It should 
be noted that the criteria set forth in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent evaluation are each independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994). 

A 100 percent evaluation is not warranted under 38 C.F.R. § 
4.132.  As for the first criteria, the veteran has 
essentially reported that he has no friends and that he often 
spends up to 20 hours a day in bed.  The veteran's most 
recent GAF score was 45-50, which suggests some impairment in 
reality testing or communications, or impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  In his March 1998 VA examination report, the examiner 
stated that the veteran demonstrated a considerable 
impairment in his ability to focus on timely demands and 
stress of the workplace secondary to PTSD issues.  However, 
the evidence does not show "virtual isolation in the 
community."  The VA outpatient reports, and the veteran's 
own statements, show that he often drives, that he has been 
actively taking on duties for an association of Korean War 
veterans, that he was recently arguing with card buddies, and 
that he was helping to operate a small rural water system.  
In addition, he apparently recently quit a journalism job 
due, in least part, to "amotivation."  Based on the 
foregoing, the Board finds that a 100 percent evaluation is 
not warranted on this basis.

The second criteria required for a 100 percent rating under 
38 C.F.R. § 4.132 are also not met.  The evidence does not 
show that the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Here, 
while there are reports of explosions of aggressive energy in 
the sense that the veteran has reported that he is extremely 
angry, confrontational and argumentative, there is also 
evidence that these symptoms are not of such severity as to 
warrant a 100 percent rating.  The VA outpatient reports, 
particularly the most recent reports dated in 1998, indicate 
that veteran is able to function fairly well in the community 
and that he is very active in a veteran's group.  In 
addition, except for delirium associated with medications 
during hospital stay in 1996, the veteran has consistently 
been shown to be well oriented, and the evidence does not 
otherwise contain objective findings showing psychoneurotic 
symptoms bordering on gross repudiation of reality.  
Therefore, the requirements for a 100 percent rating on this 
basis have not been met.

Finally, the third basis for a 100 percent rating requires a 
demonstrable inability to obtain or retain employment.  As 
stated previously, the veteran has reported that he was 
working in journalism up until recently, and that he quit due 
to "memory, concentration and amotivational problems."  
However, the evidence concerning the veteran's mental 
functioning, in particular his March 1998 VA examination 
report, does not support a conclusion that the veteran has a 
demonstrable inability to obtain or retain employment due to 
his PTSD.  In addition, a friend of the veteran has also 
reported that the veteran was helping to operate a small 
rural water system.  Accordingly, the evidence does not 
warrant a 100 percent evaluation on this basis.

As a final matter, the Board initially notes that the veteran 
filed his claim for an increased rating in November 1995.  
Effective November 7, 1996, the regulation governing mental 
disorders, 38 C.F.R. § 4.132, was revised and renumbered as 
38 C.F.R. § 4.130.  In such cases, the veteran's increased 
rating claim must be examined under the both the old and new 
versions of the regulation to see if application of either 
version results in a higher evaluation.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Under DC 9411, as in effect November 7, 1996, a 100 percent 
disability requirement requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

While there is some evidence of the criteria required for a 
100 percent rating, specifically, reports of suicidal 
thoughts without intent, inappropriate behavior, and somewhat 
decreased recent memory with intact remote memory, the Board 
has determined that the preponderance of the evidence does 
not show that the veteran is totally impaired due to PTSD.  
In this case, there is little or no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  In this regard, the Board has noted the 
evidence concerning suicidal thoughts.  However, the evidence 
does not show that the veteran is totally impaired in whole 
or in part due to this symptom.  In particular, the evidence 
shows that the veteran has continually been found to have 
suicidal thoughts without plan or intent.  As for evidence of 
delusions or hallucinations, although the veteran was 
diagnosed with delirium in late 1996, it was associated with 
medications and subsequent records do not show that the 
veteran continues to have delirium.  As for evidence of 
inappropriate behavior, the veteran has reported that he 
often gets into angry confrontations, and this symptom was 
noted in his March 1998 VA examination report.  However, the 
evidence does not show that these episodes rise to the level 
of violence or that they have required the intervention of 
law enforcement, and this symptom is not otherwise shown to 
be so severe as to warrant a total disability rating.  
Finally, there is no significant evidence of other 
symptomatology as required for a 100 percent evaluation.  
Accordingly, a 100 percent evaluation for PTSD is not 
warranted.

Based on the foregoing, the Board finds that overall, the 
evidence shows that the veteran has occupational and social 
impairment with deficiencies in most areas due to near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, and inability 
to establish and maintain effective relationships.  
Accordingly, the Board concludes that the veteran's PTSD is 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation of 70 
percent under DC 9411, as in effect on November 7, 1996, and 
thereafter.  See 38 C.F.R. § 4.7. 


III.  Conclusion

In sum, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension and ASHD secondary to service-
connected PTSD, and against the claim of entitlement to a 
rating in excess of 70 percent for service-connected PTSD.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 17 -


